IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-17-00135-CV

CHAD GLASSHOFF,
                                                             Appellant
v.

JOHN WESLEY VAUGHN,
                                                             Appellee



                          From the 272nd District Court
                               Brazos County, Texas
                         Trial Court No. 15-000812-CV-272


                           MEMORANDUM OPINION


       Chad Glasshoff appeals from a judgment rendered against him for damages,

mental anguish, and attorney's fees for torts committed against John Vaughn over the

course of many years. In eleven issues, Glasshoff complains that: (1) the trial court

abused its discretion by proceeding to trial despite a stay order being in place; (2) abused

its discretion by imposing "death-penalty" sanctions against him for failure to answer

discovery; (3) erred by awarding damages for shooting a dog that was barred by the
statute of limitations; that the evidence was legally and factually insufficient to support

an award for (4) assault, (5) stalking, (6) negligence, and (7) gross negligence; (8) that the

amount of damages awarded was excessive pursuant to the evidence presented; (9) erred

by the award of damages for physical pain and mental anguish; (10) erred in the date set

forth to begin pre-judgment interest; and (11) erred in awarding attorney's fees for which

there was no legal basis. Because we find that the trial court erred by commencing the

trial in violation of the stay order without proper or adequate notice that it had been

reinstated, we reverse the judgment of the trial court and remand for a new trial.

STAY OF PROCEEDINGS

       In his first issue, Glasshoff complains that the trial court erred by conducting the

trial because an order had been previously entered staying the proceedings until the

conclusion of Vaughn's pending criminal trial. Vaughn was awaiting trial after having

been indicted for shooting Glasshoff during one of their confrontations in 2014. This

proceeding commenced when Glasshoff filed suit against Vaughn for damages in 2015.

Vaughn filed a counterclaim for various torts in January of 2016. The case was set and

passed by the agreement of the parties several times due to the pending criminal case. In

September of 2016, counsel for Glasshoff filed a motion to withdraw as counsel which

was set for hearing on October 21, 2016. The motion to withdraw stated that the

proceedings had been stayed due to the pendency of the criminal case and did not

identify any pending settings or deadlines of the trial or discovery due to the stay.


Glasshoff v. Vaughn                                                                     Page 2
       On October 6, 2016, a setting notice was issued by the trial court that indicated that

the motion to withdraw was set for October 21, 2016, and also included settings for a

docket call and a jury trial in November of 2016. The trial court conducted a hearing on

the motion to withdraw, granted the motion, and entered an order granting the motion

to withdraw on October 21, 2016. Counsel for Vaughn was present at that hearing as was

Glasshoff.    The order granting the motion to withdraw contained a stay of the

proceedings, stating in relevant part: "The current deadlines and settings are stayed due

to Defendant's pending criminal matter." No further setting notices were issued and no

further orders were rendered by the trial court prior to November 26, 2016, which was

the jury trial date according to the October 6 notice.

       On November 26, 2016, Vaughn and his counsel appeared but Glasshoff did not

appear even though the record indicates that he had been in contact with someone from

the trial court's office the day before the setting. Counsel for Vaughn made a motion to

withdraw his jury demand and for the trial court to grant a default judgment against

Glasshoff and in favor of Vaughn. Vaughn and Vaughn's wife testified and the trial court

was about to render a verdict when Glasshoff arrived, over an hour after the scheduled

start time. Glasshoff challenged the trial court's actions because of the stay that he

contended was in effect. Counsel for Vaughn denied that a stay was in effect. The trial

court found the language granting the stay in the order granting the motion to withdraw.

Counsel for Vaughn argued that the inclusion was a clerical error and that the stay should


Glasshoff v. Vaughn                                                                    Page 3
not have been in the order. The trial court agreed with counsel for Vaughn but did recess

the trial to give Glasshoff time to hire counsel. Glasshoff asked the trial court to continue

the trial until after the criminal case, which was denied. Continuation of the trial was set

for January 6, 2017. Glasshoff was unable to retain counsel in the middle of trial and

proceeded pro se on January 6, and ultimately the trial court granted all of Vaughn's

requested relief and denied all of Glasshoff's claims.

       Glasshoff complains that the trial of the civil proceedings was erroneous because

of the stay that had been ordered by the trial court. A trial court has the inherent power

to control the disposition of cases "with economy of time and effort for itself, for counsel,

and for litigants." Dow Chem. Co. v. Francis, 46 S.W.3d 237, 240 (Tex. 2001) (per curiam).

However, while the trial court has broad discretion in handling the cases that come before

it, that discretion is not unfettered. Porras v. Jefferson, 409 S.W.3d 804, 808 (Tex. App.—

Houston [14th Dist.] 2013, no pet.). While the trial court was not required to stay the

proceedings due to the pending criminal case, the trial court did in fact sign an order that

granted such a stay. Once the stay order was rendered, Glasshoff was entitled to rely on

that order of the trial court in the absence of a notice of reinstatement, a subsequent

setting notice being issued by the trial court, or some other form of proper notice being

provided of a trial after the entry of the stay order on October 21. The setting in January

of 2017 was not a new setting, but was a continuation of the prior trial. The record

establishes that the trial court considered the evidence presented by Vaughn and his wife


Glasshoff v. Vaughn                                                                    Page 4
from the day of trial in November in its judgment, and Vaughn relies on that evidence in

his brief to this Court in this appeal.

       We find that the trial court's proceedings had been stayed by the quoted language

contained within the order granting the motion to withdraw as counsel. Because of this,

Glasshoff was entitled to notice issued after the order of October 21 that the trial court

intended to proceed to trial. No notice was given. The trial court should not have

commenced the trial due to the stay previously ordered which remained in force.

Therefore, we sustain Glasshoff's first issue, and reverse the judgment of the trial court

in its entirety. Because we have sustained Glasshoff's first issue, it is not necessary to

address Glasshoff's other issues that all stem from alleged errors that occurred during the

improperly-held trial.

CONCLUSION

       Having found that the trial court erred by conducting the trial in violation of the

stay order, we reverse the judgment of the trial court and remand this proceeding for a

new trial.



                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Reversed and remanded
Opinion delivered and filed December 12, 2018
[CV06]
Glasshoff v. Vaughn                                                                  Page 5